On the Court’s own motion, appeal, insofar as taken from the Appellate Division order dismissing the petition, dismissed, without costs, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, upon the ground that the other Appellate Division orders appealed from do not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the petition, denied; motion for leave to appeal otherwise dismissed upon the ground that the other Appellate Division orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.